Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final office action in response to the amendment filed 4/19/2022.
Claims 1-16 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagaman(U.S. Pat Appl. Publ. 2021/0363752; effective filing date of 5/19/2020).
Wagaman discloses a louvered pergola(see Figs. 18-19) comprising: 
a) a plurality of horizontally spaced apart posts(see Fig. 18); 
b) a frame(see Figs. 11-12) supported by the posts(via other frames) and extending axially along a frame axis between a first end and a second end(see Fig. 18), the frame comprising a pair of laterally spaced apart side sections(56, 58, see Figs. 11-12) extending along the frame axis between the first and second ends, each of the side sections including a louver mount(52A2, 52A3, see para. [0044] and Fig. 10) comprising a plurality of apertures(52A, A1, A4,see Fig. 10) spaced axially apart from each other along the frame axis, each of the apertures passing through the louver mount perpendicular to the frame axis; and 
c) a plurality of louvers(50) pivotably supported by the side sections(see Fig. 11) for pivoting between a closed position(see para. [0034] and Fig. 18), in which the plurality of louvers are in engagement and overlap, and an open position(see para. [0035] and Fig. 19), in which an axial gap is provided between adjacent louvers of the plurality of louvers, each of the louvers extending along a respective louver axis between opposed end faces and including a pair of mounting pins(44), each of the mounting pins projecting from a corresponding one of the end faces along the louver axis(see Fig. 8), and each of the mounting pins received in a corresponding one of the apertures of the louver mount(see Fig. 9), wherein each of the apertures is open to a top of the louver mount(see Fig. 10) to facilitate insertion and removal of the mounting pins from above, and each of the side sections further includes a retaining cap(54, see Figs. 10 and 11) extending along the frame axis and detachably mounted overtop of the apertures of a corresponding one of the side sections for covering the apertures from above to retain the mounting pins therein.

Regarding claim 16, Wagaman discloses the pergola of claim 15, wherein each of the side sections comprises a beam(52) extending along the frame axis and the louver mount(52A2, 52A3) is fixed laterally inboard of the beam, and wherein the beam and the louver mount are of integral, unitary, one-piece construction with each other(see Fig. 10).
Regarding claim 18, Wagaman discloses the pergola of claim 16, wherein each of the side sections further includes a gutter(lower portion of 52B, 52C, 52D, 52E, see Fig. 10) extending along the frame axis, the gutter defining a gutter opening(the opening between 52E and 52A3 is considered the opening) laterally inboard of the beam and below the end faces of the louvers for collecting water runoff from the louvers, and wherein the beam, the louver mount, and the gutter are of integral, unitary, one-piece construction with each other.
Regarding claim 19, Wagaman discloses the pergola of claim 18, wherein the gutter defines an axial drainage channel(between 52B, 52C, 52D and 52E, see Fig. 10) and in fluid communication with the gutter opening for conveying the water along the frame axis, the axial drainage channel extending along the frame axis directly below the beam.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagaman.
Regarding claim 17, Wagaman discloses the pergola of claim 16, wherein the louver mount(52A2, 52A3) has a louver mount sidewall(52A3, see Fig. 10) spaced laterally inwardly from the beam with the apertures cut out of the top of the sidewall and the side of the sidewall, but lacks a louver mount top wall extending laterally between an upper edge of the louver mount sidewall and the beam, and wherein each of the apertures passes laterally through the sidewall and vertically through the top wall, and wherein the cap is mounted atop the top wall for covering the apertures from above.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the louver mount with a top wall with an aperture extending thru the top and sidewalls in order to have provided between support for the louvers given the intended use of the mount and design requirements therefor, such as material used for the louvers.
Regarding claim 20, Wagaman discloses the pergola of claim 15, wherein the cap(54) is detachably mounted to the louver mount but lacks the mounting being a snap-fit connection.
The use of fasteners versus a snap connection is considered a matter of obvious design choice for a skilled artisan and therefore the specific mounting is considered a feature best determined by a skilled artisan given the specific needs of the pergola.  

Response to Amendment
Applicant’s amendment has overcome the previous 112 rejections and prior art rejections of claims 1-14.
During an updated search prior art was founded that was pertinent to claims 15-20.  Therefore, the previous indication of allowability has been withdrawn.

Allowable Subject Matter
Claims 2-10 and 13 are allowed.

Response to Arguments
Applicant’s arguments are moot given the allowance of claims 1-10 and 13 and the new ground of rejection.



  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/